Citation Nr: 1744653	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  12-32 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of emergency room treatment rendered by a non-VA facility, on February 7, 2012.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from November 1980 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision issued in June 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

In November 2016, the Veteran had a hearing before the undersigned Veterans Law Judge as to the medical reimbursement issue; a transcript of that hearing is associated with her claims file.  

At the November 2016 Board hearing, the Veteran also provided testimony, based on her belief that she had additional issues on appeal, including for an increased rating for a right foot scar, and service connection for fibromyalgia, a right ankle disability, a psychiatric disorder (including posttraumatic stress disorder and depression), and new and material evidence for diabetes mellitus and a lumbar spine disorder.  A June 2014 rating decision, in pertinent part, addressed the increased rating for the scar and service connection for fibromyalgia, a right ankle disorder, major depression, and diabetes mellitus.  In June 2014, the Veteran filed a notice of disagreement as to these issues, as well as, the lumbar spine.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

As to the lumbar spine service connection claim, the Board notes that during the November 2016 Board hearing, the Veteran withdrew her claim.  As such, this claim is withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The Veteran received non-VA treatment on February 7, 2012, due to abdominal pain and vomiting.  

2.  Treatment was not authorized in advance by VA. 

3.  The treatment was for a medical emergency based on the Veteran's perception. 

4.  A VA facility was not feasibly available on February 7, 2012.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for payment or reimbursement for non-VA facility medical services on February 7, 2012, have been met.  38 U.S.C.A. §§ 1725 (West 2014); 38 C.F.R. §§ 17.1002 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

To be eligible for reimbursement, the treatment must satisfy all of the following conditions: (1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; (2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; (3) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran; (5) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment; (6) The Veteran is financially liable to the non-VA provider of the emergency treatment; (7) The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; (8) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and (9) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 , which applies primarily to emergency treatment for a service-connected disability.  38 C.F.R. § 17.1002; 38 U.S.C.A. § 1725. 

Under the statutory provisions, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary (a) when VA or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (b) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (c) until such time as the Veteran can be transferred safely to a VA facility or other Federal facility and such facility is capable of accepting such transfer.  See 38 U.S.C.A. § 1725(f)(1). 

Analysis

The Veteran claims that on February 7, 2012, after three days of abdominal pain and vomiting, her symptoms had worsened to such a level that she was afraid that she had a serious medical problem that would be worsened if she were to delay medical treatment.  During her November 2016 Board hearing, she reported that her VA clinic was closed at that time, and when she called it to attempt to obtain treatment, she had been instructed to report to the local emergency room.  During her Board hearing, the Veteran indicated that the only VA facility in her area closed at 4:30 pm and that the only VA facility with emergency treatment in her area was approximately an hour away.

The non-VA facility medical records document that on February 7, 2012, around 4:30 pm, the Veteran initially complained of left abdominal pain and vomiting.  The Veteran received emergency services due to worsening abdominal pain, which she described to be at a level of 10/10 when she arrived at the care facility.  Her symptoms were sufficient that her non-VA medical providers treated her for several hours after her arrival, which included performing diagnostic testing, providing medication, and ordering follow-up medical treatment.  

VA medical records document that the Veteran subsequently informed her VA medical provider of the treatment and requested additional review of her laboratory findings given her treatment.  

Based on the foregoing facts and after resolving all reasonable doubt in favor of the Veteran, the Board finds that that the Veteran's non-VA medical treatment on February 7, 2012 should be reimbursed.  A prudent layperson could have reasonably concluded that delay would have been hazardous to life or health.  
In this regard, the Board notes that the Veteran reported that she feared having a stroke or heart attack while driving for approximately an hour to the next closest VA facility, given her symptoms.  While it is unclear whether the Veteran could have sought treatment prior to her local VA facility closing for the day, given her 3 day history of symptoms, giving the Veteran the benefit of the doubt, the Board finds that a VA or other Federal facility was not feasibly available when she finally sought treatment and an attempt to use a VA facility beforehand would not have been considered reasonable by a prudent layperson.  

Given the numerous VA medical records in evidence, including in the months prior to February 2012, the Veteran was clearly enrolled in the VA health care system at the time the emergency treatment.    

Evidence is also of record to demonstrate that she is financially liable to the non-VA provider of the emergency treatment and that she does not have health insurance coverage for payment or reimbursement for the emergency treatment.  The record also does not show that a third party claim is possible or that the Veteran is eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability. 

Upon review, the Board concludes, giving the Veteran the benefit of the doubt, that her condition was sufficient, in the eyes of a prudent layperson, to require immediate medical attention, and that VA medical facilities were not feasibly available.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board concludes that the medical expenses incurred on February 7, 2012 should be reimbursed.  In this case, a reasonable and prudent person (the standard here) would certainly think that immediate medical attention is needed when experiencing severe abdominal pain and vomiting that had significantly worsened after an extended period of time.  Accordingly, the benefit sought on appeal is granted.


ORDER

Payment or reimbursement of unauthorized medical expenses rendered by a non-VA facility, on February 7, 2012, is granted.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


